Title: From George Washington to Colonel Theodorick Bland, 11 August 1779
From: Washington, George
To: Bland, Theodorick


        
          Sir
          West-point 11 Augt 1779.
        
        Major General Philips and Major General Baron de Riedisel with his lady, and the gentlemen composing their respective families have permission to go into New-York on parole. You will be pleased therefore to notify them of this and furnish the Generals with a copy of the inclosed route—That it may be strictly observed, and to prevent, as much as possible, the consequences that might arise from their travelling the country, alone, you will direct a sensible and discreet officer to attend them. Should they go seperately or set out at different times one with each general will be necessary.
        They may be informed that the commissary of prisoners will take their paroles at Elizabeth Town and procure them a safe pass-port to New-york. I am Sir &c.
      